Case 2:18-cr-00628-JMA-ARL Document 50 Filed 03/05/21 Page 1 of 3 PageID #: 516




UNITED STATES DISTRICT COURT                                         For Online Publication Only
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
UNITED STATES OF AMERICA,
                                                                      ORDER           FILED
                 -against-                                            18-CR-628 (JMA) CLERK
                                                                               11:09 am, Mar 05, 2021
DANIEL HARRIS,
                                                                                  U.S. DISTRICT COURT
                           Defendant.                                        EASTERN DISTRICT OF NEW YORK
                                                                                  LONG ISLAND OFFICE
------------------------------------------------------------X
APPEARANCES:

Seth DuCharme
   Acting United States Attorney
Michael R. Maffei
   Assistant United States Attorney
Eastern District of New York
610 Federal Plaza
Central Islip, NY 11722
       Attorneys for the United States

Daniel Harris
91251-053
FCI Danbury
Route 37
Danbury, CT 06811
       Pro Se Defendant

AZRACK, United States District Judge:

        On February 9, 2021, this Court denied the motion of defendant Daniel Harris

(“Defendant”) in which he sought compassionate release based on the onset of the COVID-19

pandemic. (ECF No. 44.) Ultimately, the Court denied Defendant’s motion because he failed to

demonstrate “extraordinary and compelling” circumstances warranting compassionate release and

the Section 3553(a) sentencing factors weighed against granting his application. (Id.)

        Defendant now moves for reconsideration because the Court, repeating a representation in

the Government’s opposition brief, observed that “he is under evaluation for diabetes.” (Id. at 4.)
Case 2:18-cr-00628-JMA-ARL Document 50 Filed 03/05/21 Page 2 of 3 PageID #: 517




Though Defendant never made mention of diabetes in his original motion, he now argues that he

actually does have Type II diabetes. (ECF No. 46 at 3.) He argues that this diagnosis, combined

with his other medical conditions the Court previously analyzed, entitles him to compassionate

release because he faces a higher likelihood of complications should he contract COVID-19. (Id.)

Defendant also reiterates his prior arguments regarding application of the Section 3553(a) factors.

(Id. at 5.)

        “The standards for reconsideration among the civil and criminal rules are largely the

same.” United States v. Daugerdas, No. 9-CR-581, 2020 WL 4931988, at *2 (S.D.N.Y. Aug. 18,

2020) (quoting United States v. Lisi, 2020 WL 1331955, at *2 (S.D.N.Y. Mar. 23, 2020)). “The

standard for granting such a motion is strict, and reconsideration will generally be denied unless

the moving party can point to controlling decisions or data that the court overlooked—matters, in

other words, that might reasonably be expected to alter the conclusion reached by the court.” Glob.

View Ltd. Venture Capital v. Great Cent. Basin Expl., L.L.C., 288 F. Supp. 2d 482, 483 (S.D.N.Y.

2003) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)).

        In assessing Defendant’s original motion, the Court was aware that Defendant may have

been diabetic and assessed his motion accordingly. Knowing that he is, in fact, diabetic does not

alter the Court’s prior analysis and does not change the conclusion the Court reached.

Furthermore, the Government has informed the Court that Defendant has received his first dose of

the Moderna vaccine. (ECF No. 48.) Based on distribution patterns, it is likely that he received

the vaccine more quickly in prison than he would have outside of it. See United States v. Mckay,

No. 18-CR-339, 2021 WL 807108, at *4 (S.D.N.Y. Mar. 3, 2021). Though the Court is sympathetic

to Defendant’s medical conditions, it is by no means certain Defendant will contract COVID-19,

particularly in light of: (1) his vaccination; (2) the protective measures the BOP has taken to curb


                                                 2
Case 2:18-cr-00628-JMA-ARL Document 50 Filed 03/05/21 Page 3 of 3 PageID #: 518




spread of the disease; and (3) the fact that only one inmate is currently testing positive for COVID-

19 at his facility.1 For these reasons and those articulated in more detail in the Court’s prior order,

(ECF No 44), which the Court incorporates by reference, Defendant’s motion is DENIED.

SO ORDERED.

Dated: March 5, 2021
       Central Islip, New York

                                                                /s/ (JMA)
                                                            JOAN M. AZRACK
                                                            UNITED STATES DISTRICT JUDGE




1
   As of March 5, 2021, the number of inmates at FCI Danbury testing positive for COVID-19 is 1 and the number of
staff testing positive for COVID-19 is 1. See Federal Bureau of Prisons, COVID-19 Cases, www.bop.gov/coronavirus
(providing daily calculations of confirmed infections) (accessed on March 5, 2021, at 9:00 a m.).
                                                       3
